DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 12-20 in the reply filed on 8/12/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim(s) 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (US 5,617,315) herein Nakao in view of Tanabe (US 9,591,388).

Regarding claim 12, Nakao discloses a vehicle audio system (speaker 4 and corresponding system of vehicle body 1, Nakao: Fig. 1), comprising: a loudspeaker configured to be acoustically coupled to an interior of the vehicle (speaker 4 disposed in an instrument panel in the cabin of a vehicle, Nakao: Fig. 1, col. 8 lines 52-67); and a controller coupled to the loudspeaker and configured to detect a condition that may cause at least one of an altered response of the loudspeaker or a risk of damage to the loudspeaker (controller (ratio changing means 42) detects when speaker 4 is in an abnormal condition, Nakao: Fig. 10, col. 16 line 42 – col. 17 line 10), and to adjust an audio signal provided to the loudspeaker in response to detecting the condition (audio signal driving the speaker 4 adjusted upon detection that speaker 4 is in an abnormal condition, Nakao: Fig. 10, col. 16 line 42 – col. 17 line 10), but lacks wherein the loudspeaker is configured to be ducted to an exterior of the vehicle.  
Nevertheless it is well known in the art to have loudspeakers be ducted to an exterior of the vehicle as demonstrated by Tanabe (speakers in an internal space that is ducted to an exterior of the vehicle, Tanabe: Figs. 2, 3, 5-8, col. 5 lines 28-45, col. 6 line 63 – col. 7 line 3, [claim 1], [claim 8]).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the speakers of Nakao to be ducted to an exterior of the vehicle as demonstrated by Tanabe in order to prevent interference between sound waves radiating from both side of a speaker diaphragm and to provide sufficient sound pressure (Tanabe: col. 2 lines 13-27).
Regarding claim 16, in the combination of Nakao and Tanabe, Nakao discloses wherein the controller is configured to detect the condition based upon one or more vehicle operating parameters (controller detects condition based upon one or more vehicle operating parameters, Nakao: Fig. 10, col. 16 line 42 – col. 17 line 10.  

Regarding claim 17, in the combination of Nakao and Tanabe, Nakao discloses wherein the vehicle operating parameters include at least one of a vehicle speed and an open or closed state of a vehicle port (vehicle operating parameters include vehicle speed, col. 12 lines 14-25, col. 12 line 51 – col. 13 line 4, col. 16 line 42 – col. 17 line 22).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US 9,591,388) in view of Nakao et al. (US 5,617,315) herein Nakao.

Regarding claim 19, Tanabe discloses a vehicle (vehicle 1, Tanabe: Fig. 1), comprising: a body panel including a partition that separates an interior space from an exterior space (panel 2  with partition3 that separates an interior space from an exterior space, Figs. 2, 3, 5-8); an acoustic conduit coupled to the body panel and defining an acoustic volume that acoustically couples the interior space to the exterior space (acoustic conduit 13b coupled to the body panel 2 and defining an acoustic volume that acoustically couples the interior space to the exterior space, Figs. 2, 3, 5-8), the acoustic conduit having a first opening that acoustically couples to a selected one of the interior space or the exterior space and an opposing opening (acoustic conduit has a first opening 5a coupled to an exterior space and an opposing opening  coupled to an exterior space 11a configured to accommodate speaker 20, Figs. 2, 3, 5-8); a loudspeaker coupled to the acoustic conduit at the opposing opening (speaker 20 coupled to the acoustic conduit at the opposing opening 11a, Figs. 2, 3, 5-8), the loudspeaker being acoustically coupled to the acoustic conduit at a first portion of a radiating surface and being acoustically coupled to the other of the interior space or the exterior space at a second portion of a radiating surface (speaker acoustically coupled to the acoustic conduit at a first portion of a radiating surface (see 12) and coupled to the exterior at a second portion of a radiating surface (see 11), Figs. 2, 3, 5-8); but lack16Docket No.: AS-19-209-US a controller coupled to the loudspeaker and configured to detect a condition that may cause at least one of an altered response of the loudspeaker or a risk of damage to the loudspeaker, and to adjust an audio signal provided to the loudspeaker in response to detecting the condition.  
Nevertheless, it is well known in the art to have a controller coupled to the loudspeaker and configured to detect a condition that may cause at least one of an altered response of the loudspeaker or a risk of damage to the loudspeaker, and to adjust an audio signal provided to the loudspeaker in response to detecting the condition as demonstrated by Nakao (controller (ratio changing means 42) detects when speaker 4 is in an abnormal condition, with audio signal driving the speaker 4  being adjusted upon detection that speaker 4 is in an abnormal condition, Nakao: Fig. 10, col. 16 line 42 – col. 17 line 10).
Therefore it would have been obvious to a person having ordinary skill in the art to modify the vehicle of Tanabe to further include a controller coupled to the loudspeaker and configured to detect a condition that may cause at least one of an altered response of the loudspeaker or a risk of damage to the loudspeaker, and to adjust an audio signal provided to the loudspeaker in response to detecting the condition as demonstrated by Nakao in order to suppress excessive consumption of power from abnormal actuators and better damp noise/vibration in the cabin (Nakao: col. 17 lines 1-10).

Allowable Subject Matter
Claims 13-15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651